UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 16, 2010 (November 10, 2010) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 15, 2010, Michael P. Glimcher, the Chairman of the Board and Chief Executive Officer of Glimcher Realty Trust (the “Registrant”), and Mark E. Yale, the Registrant’s Executive Vice President, Chief Financial Officer, and Treasurer, gave a presentation and overview of the Registrant’s operational and financial results (as of September 30, 2010) at REITWORLD 2010, the annual convention of the National Association of Real Estate Investment Trusts (NAREIT), held in New York, NY as previously announced in a press release issuedonNovember 10, 2010.Messrs. Glimcher and Yale also participated in a question and answer session following the presentation. A replay of the presentation is available on the Registrant’s website (www.glimcher.com).In addition to the presentation, meetings were conducted with investors and analysts with an investor presentation provided during the meetings.Copies of the investor presentation are furnished with this Form 8-K as Exhibit 99.1 and also available on the Registrant’s website.A copy of the press release announcing the presentation is furnished with this Form 8-K as Exhibit 99.2. The information in this Form 8-K and the exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act except as shall be expressly set forth by specific reference in such filing. Forward Looking Statements This Form 8-K, the exhibits hereto, and the statements made by Mr. Glimcher and other members of the Registrant’s management team made at the event described in this Form 8-K contain certain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are based on assumptions and expectations that may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy.Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements.Risks and other factors that might cause differences, some of which could be material, include, but are not limited to, to changes in political, economic or market conditions generally and the real estate and capital markets specifically; impact of increased competition; availability of capital and financing;tenant or joint venture partner(s) bankruptcies;failure to increase mall store occupancy and same-mall operating income;rejection of leases by tenants in bankruptcy; financing and development risks; construction and lease-up delay; cost overruns; the level and volatility of interest rate; the rate of revenue increases as compared to expense increases; the financial stability of tenants within the retail industry; the failure of the Registrant to make additional investments in regional mall properties and to redevelop properties; failure to complete proposed or anticipated acquisitions; the failure to sell properties as anticipated and to obtain estimated sale prices;the failure to upgrade our tenant mix; restrictions in current financing arrangements;the failure to fully recover tenant obligations for common area maintenance; insurance, taxes and other property expense; the impact of changes to tax legislation and, generally, our tax position; the failure of the Registrant to qualify as a real estate investment trust; the failure to refinance debt at favorable terms and conditions; an increase in impairment charges with respect to other properties as well as impairment charges with respect to properties for which there has been a prior impairment charge; loss of key personnel; material changes in the Registrant’s dividend rates on its securities or the ability to pay its dividend on its common shares or other securities; possible restrictions on our ability to operate or dispose of any partially-owned properties; failure to achieve earnings/funds from operations targets or estimates; termination of existing JV arrangements; conflicts of interest with existing joint venture partners; failure to comply or remain compliant with the covenants in our debt instruments; changes in generally accepted accounting principles or interpretations thereof; terrorist activities and international hostilities, which may adversely affect the general economy, domestic and global financial and capital markets, specific industries and us; inability to exercise available extension options on debt instruments; the unfavorable resolution of legal proceedings; the impact of future acquisitions and divestitures; significant costs related to environmental issues, bankruptcies of and other failures to perform by lending institutions within the Registrant’s construction loans and corporate credit facility as well as other risks listed from time to time in this news release and in the Registrant’s other reports and statements filed with the Securities and Exchange Commission. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Glimcher Investor Presentation – November 2010. 99.2Press Release, dated November 10, 2010. 2 SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Glimcher Realty Trust (Registrant) Date: November 16, 2010 By: /s/Kim Rieck Kim Rieck, Senior Vice President, General Counsel and Secretary 3
